BROWN, District Judge.
These petitions of the United States for warrants of removal, and the petitions for discharge upon writs of habeas corpus, were heard together.
The opinion of the court on habeas corpus proceedings filed this day (Law No. 1260, 233 Fed. 710), disposes of most of the questions arising upon these petitions for warrants of removal.
The fact that indictments for another offense are now pending in this district is not, under the present circumstances, a sufficient reason for a refusal to issue warrants of removal. At the hearing an inquiry was made by the court whether the defendants claimed the right to a speedy trial of the indictments pending in this court, and whether they claimed that the right to such speedy trial would be unreasonably dekyed by the removal; but, though opportunity was offered, no such claim was made.
There appears, therefore, no sufficient reason for denying the petitions for warrants of removal. Haas v. Henkel, 216 U. S. 462, 475, 30 Sup. Ct. 249, 54 L. Ed. 569, 17 Ann. Cas. 1112.
The petitions for warrants of removal are granted.

<@Es>Eor other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes